Higgins, J.
Our former opinion affirmed the judgment of the Superior Court which overruled the demurrer and struck the further defense. That decision is the law of the case to this extent: (1) The complaint states a cause of action in favor of the plaintiff against the defendants; (2) the further defense of governmental immunity from suit was not available to the defendants and was properly stricken. The complaint is still in its original form — not changed in any particular. It alleged in substance the defendants, as a joint venture, engaged in constructing for High Point a sewer outfall line in which they used explosives in such manner as caused detailed damages to the plaintiff’s property. Nothing else is alleged involving the City of High Point.
Following our decision the defendants filed an amended answer in which they set up the new further defense quoted in part in the statement of facts. In short summary, the defendants alleged they entered into a contract to construct, and pursuant thereto constructed, for the City of High Point, a sewer outfall line in accordance with its plans and specifications; that the work so done was in accordance with the contract and under the supervision and direction of the city engineer. The defendants alleged the City — not the defendants — is liable for the damages claimed; that the defendants, acting under and according to a contract to do for the City the public work which it was authorized, to have done could be liable only for such damages as were proximately caused by their negligence in the manner in which they did the work; and that such negligence is not alleged. As authority for their position the defendants cite Tidewater Construction Corp. v. Manly, 75 S.E. 2d 500 (Va.); Yearsly v. W. A. Ross Construction Co., 309 U.S. 18. The authorities make a distinction between the act of performance and the manner of the performance. McQuillin, Municipal Corporations, 3rd Ed., Yol. 18, § 53-76 (c) pp. 325, 326.
The complaint presented clear-cut issues of injury to plaintiff’s *233property and the extent of the damages thereto sustained as a result of the use of explosives in constructing the sewer line. The further defense presents the issues: (1) Did the defendants have a contract with the City of High Point to construct the outfall sewer line in accordance with its plans and specifications and under the direction of its engineer? (2) Did the defendants perform the contract according to its terms? (3) Were the defendants guilty of negligence in the manner in which they did the work?
The parties went to trial upon the issues raised by the pleadings. The plaintiff offered its evidence which was sufficient to go to the jury on the issues submitted. At the close of the plaintiff’s evidence the defendants moved for nonsuit upon the ground the plaintiff had alleged and failed to prove a joint venture between the defendants or any joint agency between them. The defendants’ joint answer and joint further defense contained the following averments: “At all times referred to in the complaint Blythe Brothers Company and Howard Construction Company were engaged in constructing a sewer line for and under the supervision and direction of the City of High Point. ... In answer to allegations in Article VII . . . the defendants aver that during the month of May, 1961, they were engaged in excavating for construction of a sewer outfall line for the City of High Point . . . They aver that any explosives which were used by them near the properties of the plaintiff were used under the direction, supervision, and control of the City of High Point in the performance of its express agreement.” In view of the foregoing allegations in the answer, the motion for nonsuit on the ground the plaintiff failed to prove joint venture or agency between the defendants was properly overruled.
The plaintiff had made out its case and was entitled to go to the jury. The defendants did not offer evidence. They failed to establish the defense that they acted under a contract with the City. They failed to introduce the contract which they alleged was in writing, or to introduce evidence of its terms. They offered nothing to relieve themselves from liability for the results of their blasting operations.
We have reviewed this record which contains 470 pages. We have examined the 727 exceptions noted and have carefully considered the 85-page brief which discusses them in detail. Any seriatim discussion of these exceptions would be out of the question because of their number. Defendants’ counsel, during the argument, was requested to point out any exceptions or assignments upon which the defendants especially relied. He stated the defendants relied on them all. Although the defendants’ attorney declined to emphasize one over another, we have discussed those which seemed to us to be *234deserving of notice. We have been unable to find anything in the record which would justify sending the case back for another hearing.
No error.